 

EXHIBIT 10.4

EXECUTION COPY

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 30th day of April, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of April 1, 2013 (the “Pooling and Servicing Agreement”), and Cole Taylor
Bank, an Illinois corporation (“Cole Taylor”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of August 1, 2011,
between Assignor and Cole Taylor (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, and Depositor hereby accepts such assignment
from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Cole Taylor pursuant to the Purchase Agreement to the extent
relating to the Mortgage Loans, Depositor is released from all obligations under
the Purchase Agreement, and Assignee hereby accepts such assignment from
Depositor.

 

3.          Cole Taylor hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Cole Taylor as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

 

 

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Cole Taylor with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and Cole Taylor that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

2

 

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Cole Taylor that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

7.          Cole Taylor warrants and represents to, and covenants with,
Assignor, Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

3

 

 

(b)          Cole Taylor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to perform its obligations under the Purchase
Agreement;

 

(c)          Cole Taylor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Cole Taylor’s business and will
not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Cole Taylor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Cole Taylor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Cole Taylor or its property is subject. The
execution, delivery and performance by Cole Taylor of this Agreement and the
consummation by it of the transactions contemplated hereby, have been duly
authorized by all necessary corporate action on part of Cole Taylor. This
Agreement has been duly executed and delivered by Cole Taylor and, upon the due
authorization, execution and delivery by Assignor, Assignee and the Depositor,
will constitute the valid and legally binding obligation of Cole Taylor
enforceable against Cole Taylor in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Cole Taylor in connection with the execution, delivery or performance
by Cole Taylor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Cole Taylor Representations and Warranties

 

8.          Pursuant to Section 32(d) of the Purchase Agreement, Cole Taylor
hereby restates to Depositor and Assignee (a) the representations and warranties
set forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date and (b) the representations and warranties set forth in Subsection 7.02 of
the Purchase Agreement as of the date hereof, as if such representations and
warranties were set forth herein in full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under the
Purchase Agreement, including, without limitation, the right to compel Cole
Taylor to repurchase Mortgage Loans pursuant to Section 7.03 of the Purchase
Agreement, subject to the provisions of Section 10.

 

4

 

 

Recognition of Assignee

 

9.          From and after the date hereof, subject to Section 10 below, Cole
Taylor shall recognize Assignee as owner of the Mortgage Loans and will perform
its obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Cole Taylor had entered into a separate purchase agreement
for the purchase of the Mortgage Loans in the form of the Purchase Agreement,
the terms of which are incorporated herein by reference, as amended by this
Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. Cole Taylor agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee’s rights (and obligations under Section
7.03 in connection with the exercise of such rights) as Purchaser under the
following section of the Purchase Agreement:

 

Purchase Agreement:       Section or Subsection Matter     7.03, other than
7.03(c) Repurchase and Substitution

 



(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) (and obligations under Section 7.03 in connection with
the exercise of such rights) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.         The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day” and “Repurchase
Price” set forth in Section 1 of the Purchase Agreement shall be deleted and
replaced in their entirety as follows:

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in New York, New
York or other place mutually acceptable to the parties to the arbitration.

 

5

 

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Illinois, Maryland, Minnesota,
Missouri or New York, (iii) a day on which banks in the states of California,
Delaware, Illinois, Maryland, Minnesota, Missouri or New York, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)         In the case of Cole Taylor,

 

Cole Taylor Bank

2350 Green Road, Suite 100

Ann Arbor, MI  48105

Attention: Phil Miller

Tel: (734) 926-2450

Fax: (734) 926-2404

 

6

 

 

With a copy to

Cole Taylor Bank

9550 W. Higgins Road

Rosemont, IL 960018

Chicago, IL 60606

Attention: General Counsel

Fax: (847) 653-7890

 

(b)In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust - Sequoia Mortgage Trust 2013-6

 

(c)        In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)         In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)         In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-6

 

7

 

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Cole Taylor may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
Cole Taylor, respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Cole Taylor
pursuant to the Purchase Agreement to the extent of the Mortgage Loans by
Assignor to Depositor and by Depositor to Assignee, and the termination of the
Purchase Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Cole Taylor hereby consents to such
exercise and enforcement.

 

8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.         Master Servicer. Cole Taylor hereby acknowledges that the Assignee
has appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Cole Taylor
hereunder and under the Purchase Agreement and the right to exercise the
remedies of the Purchaser hereunder and under the Purchase Agreement.

 

Cole Taylor shall make all remittances due by it to the Purchaser with respect
to the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39227100, Sequoia Mortgage Trust 2013-6 Distribution Account

 

21.         Cole Taylor acknowledges that the custodian will be Wells Fargo
Bank, N.A. acting pursuant to the Custodial Agreement. Notwithstanding Section
10 of the Purchase Agreement, Cole Taylor shall pay shipping expenses for any
Mortgage Loan Documents if there has been a breach of any representation or
warranty made with respect to the related Mortgage Loan in Subsection 7.01 of
the Purchase Agreement.

 

9

 

 

22.         Rule 17g-5 Compliance. Cole Taylor hereby agrees that it shall
provide information with respect to the Mortgage Loans or the origination
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-6” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Cole Taylor in writing of any change in the identity or contact information of
the Rule 17g-5 Information Provider. Cole Taylor shall have no liability for (i)
the Rule 17g-5 Information Provider’s failure to post information provided by it
in accordance with the terms of this Agreement or (ii) any malfunction or
disabling of the website maintained by the Rule 17g-5 Information Provider. None
of the foregoing restrictions in this Section 22 prohibit or restrict oral or
written communications, or providing information, between Cole Taylor, on the
one hand, and any Rating Agency or NRSRO, on the other hand, with regard to (i)
such Rating Agency’s or NRSRO’s review of the ratings it assigns to Cole Taylor
or (ii) such Rating Agency’s or NRSRO’s evaluation of Cole Taylor’s operations
in general; provided, however, that Cole Taylor shall not provide any
information relating to the Mortgage Loans to such Rating Agency or NRSRO in
connection with such review and evaluation by such Rating Agency or NRSRO
unless: (x) borrower, property or deal specific identifiers are redacted; or (y)
such information has already been provided to the Rule 17g-5 Information
Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION   CORPORATION   Assignor       By:     Name:  
  Title:         SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By:    
Name:     Title:         Christiana Trust, a division of   Wilmington Savings
Fund Society, FSB,   not in its individual capacity but solely as Trustee,  
Assignee       By:     Name:     Title:         COLE TAYLOR BANK       By:    
Name:     Title:  

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.

Master Servicer

 

By:     Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – Cole Taylor Bank
(SEMT 2013-6)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



  1 2 3 4 5 6 7 8 9 10 11   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Name Loan Group Loan
Number Amortization Type Lien Position HELOC Indicator Loan Purpose 1 1000383
0.002500     Cole Taylor Bank   1650010538 1 1 0 9 2 1000383 0.002500     Cole
Taylor Bank   10000008930 1 1 0 9 3 1000383 0.002500     Cole Taylor Bank  
10000008344 1 1 0 9 4 1000383 0.002500     Cole Taylor Bank   1650009440 1 1 0 9
5 1000383 0.002500     Cole Taylor Bank   1650009554 1 1 0 9 6 1000383 0.002500
    Cole Taylor Bank   1650010018 1 1 0 9 7 1000383 0.002500     Cole Taylor
Bank   1650010019 1 1 0 9 8 1000383 0.002500     Cole Taylor Bank   1650010118 1
1 0 9 9 1000383 0.002500     Cole Taylor Bank   1650010274 1 1 0 9 10 1000383
0.002500     Cole Taylor Bank   1650010356 1 1 0 9 11 1000383 0.002500     Cole
Taylor Bank   1650010367 1 1 0 9 12 1000383 0.002500     Cole Taylor Bank  
1650010573 1 1 0 9 13 1000383 0.002500     Cole Taylor Bank   10000008548 1 1 0
9 14 1000383 0.002500     Cole Taylor Bank   1650010581 1 1 0 9 15 1000383
0.002500     Cole Taylor Bank   1650010654 1 1 0 9 16 1000383 0.002500     Cole
Taylor Bank   1650010687 1 1 0 9 17 1000383 0.002500     Cole Taylor Bank  
1650010740 1 1 0 9 18 1000383 0.002500     Cole Taylor Bank   10000007871 1 1 0
9 19 1000383 0.002500     Cole Taylor Bank   1650010750 1 1 0 9 20 1000383
0.002500     Cole Taylor Bank   1650010754 1 1 0 9 21 1000383 0.002500     Cole
Taylor Bank   10000008096 1 1 0 9 22 1000383 0.002500     Cole Taylor Bank  
10000007972 1 1 0 9 23 1000383 0.002500     Cole Taylor Bank   10000008151 1 1 0
9 24 1000383 0.002500     Cole Taylor Bank   10000008296 1 1 0 9 25 1000383
0.002500     Cole Taylor Bank   10000008401 1 1 0 9 26 1000383 0.002500     Cole
Taylor Bank   10000008803 1 1 0 7 27 1000383 0.002500     Cole Taylor Bank  
1650010571 1 1 0 9 28 1000383 0.002500     Cole Taylor Bank   10000009449 1 1 0
7 29 1000383 0.002500     Cole Taylor Bank   1650007107 1 1 0 9 30 1000383
0.002500     Cole Taylor Bank   1650010434 1 1 0 9 31 1000383 0.002500     Cole
Taylor Bank   1650010562 1 1 0 9 32 1000383 0.002500     Cole Taylor Bank  
1650010564 1 1 0 9 33 1000383 0.002500     Cole Taylor Bank   1650010714 1 1 0 9
34 1000383 0.002500     Cole Taylor Bank   1650010791 1 1 0 9 35 1000383
0.002500     Cole Taylor Bank   10000009222 1 1 0 7



 



  12 13 14 15 16 17 18 19 20 21   Cash Out Amount Total Origination and Discount
Points Covered/High Cost Loan Indicator Relocation Loan Indicator Broker
Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien Hybrid Period of
Most Senior Lien (in
months) 1           1 0 0     2           1 0 0     3           1 0 0     4    
      2 0 0     5           2 0 0     6           2 0 0     7           2 4 0  
  8           2 0 0     9           2 0 0     10           2 0 0     11        
  2 0 0     12           2 0 0     13           2 0 0     14           2 4 0    
15           2 0 0     16           2 1 0     17           2 4 0     18        
  2 0 0     19           2 0 0     20           2 4 0     21           2 4 0    
22           2 4 0     23           2 4 0     24           2 4 0     25        
  2 0 0     26           2 0 0     27           2 4 0     28           2 0 0    
29           5 0 0     30           5 4 0     31           2 0 0     32        
  5 0 0     33           1 0 0     34           2 0 0     35           5 4 0    



 



  22 23 24 25 26 27 28 29 30 31 32 33   Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator Original Interest
Only Term Buy Down Period 1   50000.00   20130220 512500.00 0.041250 360 360
20130401 1 0 0 2   0.00   20130308 650000.00 0.036250 360 360 20130501 1 0 0 3  
0.00   20130307 888000.00 0.036250 360 360 20130501 1 0 0 4   156000.00  
20130221 1500000.00 0.038750 360 360 20130401 1 0 0 5   0.00   20130208
1312000.00 0.037500 360 360 20130401 1 0 0 6   0.00   20130128 1376000.00
0.037500 360 360 20130301 1 0 0 7   0.00   20130222 995000.00 0.037500 360 360
20130401 1 0 0 8   0.00   20130214 1500000.00 0.038750 360 360 20130401 1 0 0 9
  0.00   20130208 1416000.00 0.037500 360 360 20130401 1 0 0 10   0.00  
20130226 1050000.00 0.036250 360 360 20130401 1 0 0 11   100000.00   20130212
670000.00 0.041250 360 360 20130401 1 0 0 12   0.00   20130129 988000.00
0.038750 360 360 20130301 1 0 0 13   0.00   20130225 795000.00 0.038750 360 360
20130401 1 0 0 14   0.00   20130312 1270000.00 0.040000 360 360 20130501 1 0 0
15   0.00   20130226 825000.00 0.035000 360 360 20130401 1 0 0 16   0.00  
20130301 1458000.00 0.037500 360 360 20130501 1 0 0 17   0.00   20130315
1495000.00 0.038750 360 360 20130501 1 0 0 18   350000.00   20130225 1449500.00
0.037500 360 360 20130501 1 0 0 19   0.00   20130222 700000.00 0.040000 360 360
20130401 1 0 0 20   0.00   20130222 765000.00 0.040000 360 360 20130401 1 0 0 21
  50000.00   20130314 720000.00 0.038750 360 360 20130501 1 0 0 22   0.00  
20130314 720000.00 0.037500 360 360 20130501 1 0 0 23   0.00   20130308
625000.00 0.038750 360 360 20130501 1 0 0 24   0.00   20130311 759000.00
0.038750 360 360 20130501 1 0 0 25   0.00   20130312 640440.00 0.038750 360 360
20130501 1 0 0 26   0.00   20130219 675000.00 0.040000 360 360 20130401 1 0 0 27
  136500.00   20130228 480750.00 0.042500 360 360 20130401 1 0 0 28   0.00  
20130228 665000.00 0.042500 360 360 20130501 1 0 0 29   100000.00   20130313
686000.00 0.040000 360 360 20130501 1 0 0 30   0.00   20130221 528000.00
0.036250 360 360 20130401 1 0 0 31   0.00   20130312 719000.00 0.040000 360 360
20130501 1 0 0 32   0.00   20130313 647500.00 0.040000 360 360 20130501 1 0 0 33
  0.00   20130222 982250.00 0.038750 360 360 20130401 1 0 0 34   50000.00  
20130228 1180000.00 0.038750 360 360 20130501 1 0 0 35   0.00   20130227
692000.00 0.038750 360 360 20130401 1 0 0



 



  34 35 36 37 38 39 40 41 42 43 44 45   HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days Gross Margin ARM Round Flag ARM Round Factor Initial Fixed Rate
Period 1   511777.89 0.041250 2483.83 20130401 0 0           2   650000.00
0.036250 2964.33 20130401 0 0           3   888000.00 0.036250 4049.74 20130401
0 0           4   1497790.19 0.038750 7053.56 20130401 0 0           5  
1310023.92 0.037500 6076.08 20130401 0 0           6   1371843.42 0.037500
6372.47 20130401 0 0           7   993290.81 0.037500 4608.00 20130401 0 0      
    8   1497790.19 0.038750 7053.56 20130401 0 0           9   1413867.28
0.037500 6557.72 20130401 0 0           10   1047208.14 0.036250 4788.54
20130401 0 0           11   669055.98 0.041250 3247.15 20130401 0 0           12
  985084.26 0.038750 4645.94 20130401 0 0           13   793828.81 0.038750
3738.38 20130401 0 0           14   1270000.00 0.040000 6063.17 20130401 0 0    
      15   823701.63 0.035000 3704.62 20130401 0 0           16   1458000.00
0.037500 6752.23 20130401 0 0           17   1495000.00 0.038750 7030.04
20130401 0 0           18   1449500.00 0.037500 6712.86 20130401 0 0          
19   698991.42 0.040000 3341.91 20130401 0 0           20   763897.77 0.040000
3652.23 20130401 0 0           21   720000.00 0.038750 3385.71 20130401 0 0    
      22   720000.00 0.037500 3334.43 20130401 0 0           23   625000.00
0.038750 2938.98 20130401 0 0           24   759000.00 0.038750 3569.10 20130401
0 0           25   640440.00 0.038750 3011.59 20130401 0 0           26  
674027.45 0.040000 3222.55 20130401 0 0           27   480087.66 0.042500
2365.00 20130401 0 0           28   665000.00 0.042500 3271.40 20130401 0 0    
      29   686000.00 0.040000 3275.07 20130401 0 0           30   527187.05
0.036250 2407.95 20130401 0 0           31   719000.00 0.040000 3432.62 20130401
0 0           32   647500.00 0.040000 3091.26 20130401 0 0           33  
980802.95 0.038750 4618.90 20130401 0 0           34   1180000.00 0.038750
5548.80 20130401 0 0           35   690980.54 0.038750 3254.04 20130401 0 0    
     



 



  46 47 48 49 50 51 52 53 54 55 56 57   Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period 1                         2                         3                    
    4                         5                         6                      
  7                         8                         9                        
10                         11                         12                        
13                         14                         15                        
16                         17                         18                        
19                         20                         21                        
22                         23                         24                        
25                         26                         27                        
28                         29                         30                        
31                         32                         33                        
34                         35                        



 



  58 59 60 61 62 63 64 65 66 67 68 69   Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term Prepayment Penalty
Hard Term 1                     0   2                     0   3                
    0   4                     0   5                     0   6                  
  0   7                     0   8                     0   9                    
0   10                     0   11                     0   12                    
0   13                     0   14                     0   15                    
0   16                     0   17                     0   18                    
0   19                     0   20                     0   21                    
0   22                     0   23                     0   24                    
0   25                     0   26                     0   27                    
0   28                     0   29                     0   30                    
0   31                     0   32                     0   33                    
0   34                     0   35                     0  



 



  70 71 72 73 74 75 76 77 78 79 80 81   Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian 1 453 1   1   4 4 7 1       2 215 1   0   7   4 1       3 71 1  
0   6 4 0.5 1       4 343 1   0   1.5   5 1       5 64 2   1   10   9 1       6
312 2   0   4.5   10 1       7 59 1   0   3   2 1       8 467 3   1   26   0.25
1       9 398 1   0   2.25   13 1       10 534 3   1   6   7 1       11 416 1  
0   3   3 1       12 506 2   0   5   26 1       13 315 1   1   15   6 1       14
443 1   1   3.25   2 1       15 232 1   1   1.5   6 1       16 54 1   1   14   4
1       17 201 1   0   5 0 13 1       18 531 1   0   0 6 3 1       19 527 1   0
  5.75   11 1       20 278 1   0   8.25 5 2 1       21 102 1   0   7 6 1.5 1    
  22 90 1   0   4.5   2.25 1       23 42 2   1   3   1 1       24 122 1   0   14
  3.25 1       25 541 1   1   3 3 1.75 1       26 526 2   0   7.5 10 0 1      
27 336 1   0   14 13 9 1       28 509 2   0   13.5   0 1       29 251 1   0  
10.75   10.75 1       30 32 1   1   34 6 3 1       31 284 1   0   0   35 1      
32 345 1   0   0 13 6 1       33 317 1   1   16   2 1       34 361 1   0   13  
9 1       35 298 1   0   9.5   0 1      



 



  82 83 84 85 86 87 88 89 90 91 92 93   Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date 1         732               2         785              
3         759               4         745               5         730          
    6         795               7         806               8         741      
        9         801               10         811               11         787
              12         742               13         801               14      
  773               15         792               16         774               17
        773               18         791               19         803          
    20         733               21         785               22         739    
          23         781               24         764               25        
792               26         800               27         730               28  
      775               29         778               30         733            
  31         806               32         806               33         809      
        34         763               35         763              



 



  94 95 96 97 98 99 100 101 102 103 104   Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income 1         000000000000     11536.54 333.33 0.00 0.00 2        
000000000000     23436.40   0.00   3         000000000000     12250.00 3642.83
0.00 0.00 4         000000000000     40025.83 0.00 0.00 0.00 5        
000000000000     31964.92   0.00   6         000000000000     8333.33   45046.03
  7         000000000000     16666.66   24227.22   8         000000000000    
1387.34   29677.65   9         000000000000     50000.00 0.00 0.00 0.00 10      
  000000000000     37083.35   0.00   11         000000000000     16089.54   0.00
  12         000000000000     27733.33 0.00 9925.00 0.00 13         000000000000
    32831.24 0.00 0.00 0.00 14         000000000000     23513.08   0.00   15    
    000000000000     95951.45   0.00   16         000000000000     65456.00  
0.00   17         000000000000     17380.12 8750.00 0.00 0.00 18        
000000000000     0.00 33581.00 0.00 0.00 19         000000000000     24480.83
0.00 0.00 0.00 20         000000000000     13541.67 16666.68 0.00 0.00 21      
  000000000000     8649.54 5405.82 7917.09 0.00 22         000000000000    
27083.34 0.00 0.00 0.00 23         000000000000     18750.00   0.00   24        
000000000000     33333.32 0.00 0.00 0.00 25         000000000000     6666.67
4117.37 0.00 0.00 26         000000000000     12028.00 2960.00 2124.00 0.00 27  
      000000000000     6879.83 2991.00 5328.92 0.00 28         000000000000    
16250.00 0.00 0.00 0.00 29         000000000000     33141.67 0.00 0.00 0.00 30  
      000000000000     10923.83 1950.00 0.00 0.00 31         000000000000    
1754.50   20000.00   32         000000000000     5666.66 8575.00 0.00 0.00 33  
      000000000000     31737.34   0.00   34         000000000000     58333.00  
0.00   35         000000000000     17666.67 0.00 4166.67 0.00



 



  105 106 107 108 109 110 111 112 113 114 115   All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers 1 11869.87 11869.87 1 5   3   4   270355.52 3764.78 2 23436.40
23436.40 1 5   3   4   518390.59 6383.21 3 15892.83 15892.83 1 5   3   4  
108273.29 5634.26 4 40025.83 40025.83 1 5   3   4   136712.55 12375.87 5
31964.92 31964.92 1 5   3   4   178871.95 10506.97 6 8333.33 53379.36 1 5   3  
4   189674.00 11815.84 7 16666.66 40893.88 1 5   3   4   281405.78 7615.50 8
1387.34 31064.99 1 5   3   4   388728.68 9659.72 9 50000.00 50000.00 1 5   3   4
  193238.55 11722.55 10 37083.35 37083.35 1 5   3   4   682960.00 12349.42 11
16089.54 16089.54 1 5   3   4   486037.95 5958.54 12 27733.33 37658.33 1 5   3  
4   514867.57 13032.64 13 32831.24 32831.24 1 5   3   4   351788.88 7182.49 14
23513.08 23513.08 1 5   3   4   263403.10 8348.95 15 95951.45 95951.45 1 5   3  
4   2498829.62 8092.83 16 65456.00 65456.00 1 5   3   4   138998.55 11200.31 17
26130.12 26130.12 1 5   3   4   398395.13 9395.42 18 33581.00 33581.00 1 5   3  
4   355157.52 8932.95 19 24480.83 24480.83 1 5   3   4   69531.89 4919.52 20
30208.35 30208.35 1 5   3   4   101992.78 6261.28 21 14055.36 21972.45 1 5   3  
4   44924.27 5170.32 22 27083.34 27083.34 1 5   3   4   179210.09 8464.52 23
18750.00 18750.00 1 5   3   4   238941.14 6491.83 24 33333.32 33333.32 1 5   3  
4   433222.60 6437.70 25 10784.04 10784.04 1 5   3   4   181250.80 4221.41 26
14988.00 17112.00 1 5   3   4   45063.67 6954.56 27 9870.83 15199.75 1 5   3   4
  164021.30 3645.68 28 16250.00 16250.00 1 5   3   4   540972.07 5779.90 29
33141.67 33141.67 1 5   3   4   281910.49 5987.21 30 12873.83 12873.83 1 5   3  
4   47134.99 5244.95 31 1754.50 21754.50 1 5   3   4   1944749.58 5001.19 32
14241.66 14241.66 1 5   3   4   77698.71 4972.69 33 31737.34 31737.34 1 5   3  
4   434016.48 7491.98 34 58333.00 58333.00 1 5   3   4   263925.47 10293.85 35
17666.67 21833.34 1 5   3   4   75776.61 5948.60



 



  116 117 118 119 120 121 122 123 124 125 126 127   Originator DTI Fully Indexed
Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds City State Postal Code Property Type Occupancy Sales Price Original
Appraised
Property Value Original Property
Valuation Type 1 0.317171       GRASS VALLEY CA 95945 1 1   750000.00 3 2
0.272363       SAN DIEGO CA 92130 7 1   2500000.00 3 3 0.354516       Portola
Valley CA 94028 1 1   1350000.00 3 4 0.309197       Menlo Park CA 94025 1 1  
2200000.00 3 5 0.328703       MENLO PARK CA 94025 1 1   3700000.00 3 6 0.221356
      GREENWICH CT 06830 1 1   3500000.00 3 7 0.186226       GARDEN CITY NY
11530 1 1   1375000.00 3 8 0.310952       PEBBLE BEACH CA 93953 1 1   2600000.00
3 9 0.234451       Thousand Oaks CA 91362 7 1   2400000.00 3 10 0.333018      
ATLANTA GA 30327 1 1   2250000.00 3 11 0.370336       PALO ALTO CA 94306 1 1  
2085000.00 3 12 0.346076       RANCH SANTA FE CA 92067 1 1   3970000.00 3 13
0.218770       BELLAIRE TX 77401 1 1   1060000.00 3 14 0.355077       ENCINO CA
91316 1 1   1710000.00 3 15 0.084343       AUSTIN TX 78731 7 1   1100000.00 3 16
0.171112       OLD GREENWICH CT 06870 1 1   2600000.00 3 17 0.359563      
Wellesley Hills MA 02481 1 1   2575000.00 3 18 0.266012       PORTOLA VALLEY CA
94028 1 1   2400000.00 3 19 0.200954       SAN FRANCISCO CA 94117 1 1  
1700000.00 3 20 0.207270       Chicago IL 60614 3 1   1200000.00 3 21 0.235309  
    Bethesda MD 20817 1 1   1075000.00 3 22 0.312536       Pelham NY 10803 1 1  
1375000.00 3 23 0.346231       WALTHAM MA 02451 1 1   800000.00 3 24 0.193131  
    FAIRFIELD CT 06824 1 1   1300000.00 3 25 0.391450       Belmont CA 94002 1 1
  1010000.00 3 26 0.406414     100.000000 Pleasanton CA 94566 1 1 910425.00
915000.00 3 27 0.239851       Brookline MA 02467 1 1   823000.00 3 28 0.355686  
  100.000000 CUPERTINO CA 95014 1 1 1588000.00 1588000.00 3 29 0.180655      
wilmette IL 60091 1 1   1050000.00 3 30 0.407412       PROVINCETOWN MA 02657 1 1
  812000.00 3 31 0.229892       Corona Del Mar CA 92625 7 1   1750000.00 3 32
0.349165       San Diego CA 92130 7 1   925000.00 3 33 0.236062       HOUSTON TX
77098 1 1   1425000.00 3 34 0.176467       San Diego CA 92103 1 1   1750000.00 3
35 0.272455     100.000000 dallas TX 75205 1 1 866000.00 865000.00 3



 



  128 129 130 131 132 133 134 135 136 137   Original Property
Valuation Date Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name Most Recent AVM
Confidence Score Original CLTV Original LTV 1 20130116               0.750000
0.683300 2 20130220               0.260000 0.260000 3 20130126              
0.657700 0.657700 4 20121212               0.752700 0.681800 5 20130111        
      0.354500 0.354500 6 20121228               0.393100 0.393100 7 20121203  
            0.723600 0.723600 8 20130122               0.576900 0.576900 9
20130119               0.590000 0.590000 10 20121231               0.466600
0.466600 11 20121220               0.369300 0.321300 12 20130105              
0.248800 0.248800 13 20130118               0.750000 0.750000 14 20130114      
        0.742600 0.742600 15 20130108               0.750000 0.750000 16
20130110               0.560700 0.560700 17 20130211               0.580500
0.580500 18 20130122               0.749700 0.603900 19 20130112              
0.411700 0.411700 20 20130118               0.637500 0.637500 21 20130123      
        0.716200 0.669700 22 20130219               0.523600 0.523600 23
20130213               0.781200 0.781200 24 20130207               0.583800
0.583800 25 20130213               0.634000 0.634000 26 20130204              
0.741400 0.741400 27 20121128               0.750000 0.584100 28 20130208      
        0.418700 0.418700 29 20130209               0.748500 0.653300 30
20121026               0.650200 0.650200 31 20121203               0.410800
0.410800 32 20130103               0.700000 0.700000 33 20130130              
0.689200 0.689200 34 20130117               0.702800 0.674200 35 20130212      
        0.800000 0.800000



 



  138 139 140 141 142 143 144 145 146 147 148 149   Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount 1 0 0 0                   2 0 0 0                   3 0 0 0              
    4 0 0 0                   5 0 0 0                   6 0 0 0                
  7 0 0 0                   8 0 0 0                   9 0 0 0                  
10 0 0 0                   11 0 0 0                   12 0 0 0                  
13 0 0 0                   14 0 0 0                   15 0 0 0                  
16 0 0 0                   17 0 0 0                   18 0 0 0                  
19 0 0 0                   20 0 0 0                   21 0 0 0                  
22 0 0 0                   23 0 0 0                   24 0 0 0                  
25 0 0 0                   26 0 0 0                   27 0 0 0                  
28 0 0 0                   29 0 0 0                   30 0 0 0                  
31 0 0 0                   32 0 0 0                   33 0 0 0                  
34 0 0 0                   35 0 0 0                  



 



  150 151 152 153 154 155 156 157   Pre-Modification
Interest (Note) Rate Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification I/O
Term Forgiven Principal
Amount Forgiven Interest
Amount 1                 2                 3                 4                 5
                6                 7                 8                 9        
        10                 11                 12                 13            
    14                 15                 16                 17                
18                 19                 20                 21                 22  
              23                 24                 25                 26      
          27                 28                 29                 30          
      31                 32                 33                 34              
  35                



 



  158 159 160 161 162 163 164 165   Number of
Modifications Cash To/From Brrw at Closing Brrw - Yrs at in Industry CoBrrw -
Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date Primary Borrower
Wage Income (Salary) Primary Borrower Wage Income (Bonus) 1     45 40 42108
20430301 11536.54 0 2     23   0 20430401 23436.4 0 3     11 13 0 20430401 12250
0 4     20   40000 20430301 40025.83 0 5     10   0 20430301 31964.92 0 6     17
  0 20430201 8333.33 0 7     4   0 20430301 16666.66 0 8     26   0 20430301
1387.34 0 9     30   0 20430301 50000 0 10     28   0 20430301 37083.35 0 11    
10   100000 20430301 16089.54 0 12     35   0 20430201 27733.33 9925 13     27  
0 20430301 32831.24 0 14     15   0 20430401 23513.08 0 15     20   0 20430301
95951.45 0 16     24   0 20430401 65456 0 17     25 15 0 20430401 17380.12 0 18
    0 6 350000 20430401 0 0 19     23   0 20430301 24480.83 0 20     9 7 0
20430301 13541.67 0 21     7 6 50000 20430401 8649.54 0 22     13   0 20430401
27083.34 0 23     3   0 20430401 18750 0 24     14   0 20430401 33333.32 0 25  
  16 20 0 20430401 6666.67 0 26     23 10 0 20430301 12028 1839 27     35 15
136500 20430301 6879.83 0 28     14   0 20430401 16250 0 29     11   8343
20430401 33141.67 0 30     34 6 0 20430301 10923.83 0 31     0   0 20430401
1754.5 0 32     1 13 0 20430401 5666.66 0 33     25   0 20430301 31737.34 0 34  
  13   49698 20430401 58333 0 35     10   0 20430301 17666.67 4166.67



 



  166 167 168 169 170 171 172   Primary Borrower Wage Income (Commission)
Co-Borrower Wage Income (Salary) Co-Borrower Wage Income (Bonus) Co-Borrower
Wage Income (Commission) Originator Doc Code RWT Income Verification RWT Asset
Verification 1 0 333.33 0 0 Full Two Years Two Months 2 0 0 0 0 Full Two Years
Two Months 3 0 3642.83 0 0 Full Two Years Two Months 4 0 0 0 0 Full Two Years
Two Months 5 0 0 0 0 Full Two Years Two Months 6 45046.03 0 0 0 Full Two Years
Two Months 7 24227.22 0 0 0 Full Two Years Two Months 8 0 0 0 0 Full Two Years
Two Months 9 0 0 0 0 Full Two Years Two Months 10 0 0 0 0 Full Two Years Two
Months 11 0 0 0 0 Full Two Years Two Months 12 0 0 0 0 Full Two Years Two Months
13 0 0 0 0 Full Two Years Two Months 14 0 0 0 0 Full Two Years Two Months 15 0 0
0 0 Full Two Years Two Months 16 0 0 0 0 Full Two Years Two Months 17 0 8750 0 0
Full Two Years Two Months 18 0 33581 0 0 Full Two Years Two Months 19 0 0 0 0
Full Two Years Two Months 20 0 16666.68 0 0 Full Two Years Two Months 21 0
5405.82 0 0 Full Two Years Two Months 22 0 0 0 0 Full Two Years Two Months 23 0
0 0 0 Full Two Years Two Months 24 0 0 0 0 Full Two Years Two Months 25 0
4117.37 0 0 Full Two Years Two Months 26 0 2960 0 0 Full Two Years Two Months 27
0 2991 0 0 Full Two Years Two Months 28 0 0 0 0 Full Two Years Two Months 29 0 0
0 0 Full Two Years Two Months 30 0 1950 0 0 Full Two Years Two Months 31 0 0 0 0
Full Two Years Two Months 32 0 8575 0 0 Full Two Years Two Months 33 0 0 0 0
Full Two Years Two Months 34 0 0 0 0 Full Two Years Two Months 35 0 0 0 0 Full
Two Years Two Months



 

 

 

 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

Refer to Exhibit 10.10.

 

 

 

 

